Mr. Justice HutchisoN
delivered the opinion of the court.
The first assignment is that the district court erred in taking judicial notice of an averment in a complaint in an action brought by Dnrlach Brothers, Inc. against plaintiffs herein; and of the testimony of a witness in that case.
In Aponte & Sobrino v. Heirs of Pérez, 48 P.R.R. 437, 439, this court said:
“. . . The principle generally prevailing is that the decision of a cause must depend upon the evidence introduced. If the court should take judicial notice of certain facts which should have been presented as evidence, then the opposing party has no way to meet such evidence, which becomes conclusive against him, while in reality, if it had been presented he might have been in a position to meet and controvert it. Note to Murphy v. Citizens’ Bank, 12 Ann. Cas. 537.”
The facts in the instant case do not bring it within any of the recognized exceptions to the general rule.
The second assignment is that the district court erred in finding that the defendant, Antonia Alonso, had tacitly accepted an inheritance before executing a notarial instrument of repudiation. We are constrained to agree with appellants that the evidence was insufficient to support this finding.
The third assignment is that the district court erred in finding that the promissory notes were not commercial transactions and in holding that the action was not barred. An examination of the evidence in the light of the conclusions reached in Barceló & Co., S. en C. v. Olmo, 48 P.R.R. 239, and in Banco de Puerto Rico v. Rodríguez, 53 P.R.R. 166, discloses no error.
We find no abuse of discretion in the award of $200 as attorneys’ fees as far as the defendant, Carmen Sáez, is concerned.
The judgment of the district court must be reversed as to the defendants, Antonia Alonso and Esteban Diaz and, in all other respects, affirmed.
*489Mr. Justice De Jesús took no part in the decision of this case.